Dismissed and Memorandum Opinion filed December 8, 2005








Dismissed and Memorandum Opinion filed December 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01021-CV
____________
 
BRIAN and JULIE GOBER, Appellants
 
V.
 
JOE TORRES d/b/a JOE=S MOBILE HOME PULLER, Appellee
 

 
On
Appeal from the 151st District Court
Harris
County, Texas
Trial
Court Cause No. 00-29786
 

 
M E M O R A N D U M  O
P I N I O N
According to the notice of appeal, this is an appeal from an
order signed September 22, 2004.  The
clerk=s record was filed December 1,
2004.  The record on file contains an
order granting appellee=s second amended motion for summary judgment signed September
22, 2004.  The order recites, however,
appellants= causes of action against Joe=s Mobile Home Puller were severed
into a separate cause number. 
Accordingly, it appears to this court that the order being appealed, and
all documents relating to the appeal have been assigned to a new cause number.  Therefore, we may lack jurisdiction over the
appeal based on the record as currently filed. 





Appellants= motions to supplement the clerk=s record and for extension of time to
file their brief were granted.  The
supplemental clerk=s record was due February 7, 2005, and appellants= brief was due March 9, 2005.  No supplemental record, brief or further
motion for extension of time has been filed. 

Therefore, on October 27, 2005, this Court ordered appellants
to file a supplemental clerk=s record affirmatively demonstrating this court=s jurisdiction over the appeal, their
brief, and a motion reasonably explaining why the brief was late, with the
Clerk of this Court on or before November 14, 2005.  The court=s order warned that failure to comply
would result in dismissal of the appeal.  Tex. R. App. P. 42.3.  To date, appellants have not filed a response
to this court=s order.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 8, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.